Case 13-34686        Doc 42     Filed 12/13/18     Entered 12/13/18 10:41:46          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-34686
         Glenn B Robinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/30/2013.

         2) The plan was confirmed on 11/22/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/28/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $9,950.00.

         10) Amount of unsecured claims discharged without payment: $75,567.44.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-34686       Doc 42        Filed 12/13/18    Entered 12/13/18 10:41:46                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $10,416.00
        Less amount refunded to debtor                            $166.00

 NET RECEIPTS:                                                                                    $10,250.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $472.88
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,972.88

 Attorney fees paid and disclosed by debtor:                 $2,500.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC               Unsecured         780.00        780.88           780.88          95.06       0.00
 ALTAIR OH XIII LLC               Unsecured      2,830.00       2,830.13         2,830.13        344.51        0.00
 ALTAIR OH XIII LLC               Unsecured      1,675.52       1,675.52         1,675.52        203.96        0.00
 ALTAIR OH XIII LLC               Unsecured      2,197.23       2,197.23         2,197.23        267.47        0.00
 ANTIO LLC                        Unsecured     12,673.00     13,044.12        13,044.12       1,587.86        0.00
 ANTIO LLC                        Unsecured      4,631.00       4,735.18         4,735.18        576.41        0.00
 ASSET ACCEPTANCE CORP            Unsecured      3,832.75       3,887.35         3,887.35        473.21        0.00
 BECKET & LEE LLP                 Unsecured      3,651.78       3,651.78         3,651.78        444.53        0.00
 DISCOVER BANK                    Unsecured      1,265.00       1,265.37         1,265.37        154.03        0.00
 ILLINOIS DEPT OF REVENUE         Priority            0.00           NA               NA            0.00       0.00
 INTERNAL REVENUE SERVICE         Priority            0.00           NA               NA            0.00       0.00
 MIDLAND FUNDING LLC              Unsecured            NA       2,283.07         2,283.07        277.92        0.00
 OLIPHANT FINANCIAL LLC           Unsecured         835.00        835.84           835.84        101.75        0.00
 OLIPHANT FINANCIAL LLC           Unsecured      3,280.65       3,280.65         3,280.65        399.35        0.00
 ONEMAIN                          Unsecured     12,460.29     12,600.26        12,600.26       1,533.83        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,626.00       1,668.02         1,668.02        203.05        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         450.00        443.80           443.80          54.02       0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      3,807.34       3,807.34         3,807.34        463.47        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      2,901.00       2,901.82         2,901.82        353.24        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured      1,253.00       1,253.21         1,253.21        152.55        0.00
 QUANTUM3 GROUP                   Unsecured      2,608.00       2,674.86         2,674.86        325.61        0.00
 TCM BANK                         Unsecured      1,402.00            NA               NA            0.00       0.00
 WALGREENS.COM                    Unsecured         120.00           NA               NA            0.00       0.00
 WF MEDICAL GROUP INC/WFH ALL S   Unsecured         601.03           NA               NA            0.00       0.00
 ACCESS MEDICAL CENTER            Unsecured         221.24           NA               NA            0.00       0.00
 HSBC BANK                        Unsecured     12,398.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-34686      Doc 42     Filed 12/13/18    Entered 12/13/18 10:41:46                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                             Class   Scheduled      Asserted      Allowed         Paid          Paid
 MILWAUKEE RADIOLOGISTS LTD   Unsecured          30.72           NA           NA             0.00        0.00
 RACINE ANESTHESIA SERVICE    Unsecured         181.56           NA           NA             0.00        0.00
 CHICAGO TRIBUNE              Unsecured          16.25           NA           NA             0.00        0.00
 ADVANCED PAIN MANAGEMENT     Unsecured         445.04           NA           NA             0.00        0.00
 ASSET ACCEPTANCE LLC         Unsecured      2,272.00            NA           NA             0.00        0.00
 AURORA HEALTH CARE           Unsecured          50.00           NA           NA             0.00        0.00
 AURORA HEALTH CARE           Unsecured          25.00           NA           NA             0.00        0.00
 SELECT PORTFOLIO SERVICING   Secured           265.29        265.29       265.29         265.29         0.00
 SELECT PORTFOLIO SERVICING   Secured             0.00          0.00         0.00            0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $265.29            $265.29                  $0.00
       Debt Secured by Vehicle                             $0.00              $0.00                  $0.00
       All Other Secured                                   $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $265.29            $265.29                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $65,816.43           $8,011.83                  $0.00


 Disbursements:

        Expenses of Administration                          $1,972.88
        Disbursements to Creditors                          $8,277.12

 TOTAL DISBURSEMENTS :                                                                     $10,250.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-34686        Doc 42      Filed 12/13/18     Entered 12/13/18 10:41:46            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
